COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00361-CR


CORY MAURICE LONG                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                     ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

                                   I. Introduction

      In two points, Appellant Cory Maurice Long appeals his conviction of four

counts of aggravated robbery with a deadly weapon. We affirm.

                   II. Factual and Procedural Background

      The State charged Long with four counts of aggravated robbery with a

deadly weapon, alleging that he intentionally or knowingly, while in the course of


      1
       See Tex. R. App. P. 47.4.
committing theft of property and with intent to obtain or maintain control of said

property, threatened or placed Summer Thrush, Robert Evans, Jacob Davidson,

and Taishona Carpenter in fear of imminent bodily injury or death and used or

exhibited a deadly weapon (a firearm).

      During trial, the four complainants testified that during a party at Evans and

Davidson’s apartment, Long and an accomplice stole property, including two

computers, at gunpoint. Long testified that he sold Evans fake drugs and that

Evans instructed him to hold the two computers as security for payment; Long

then sold the computers for $500. The jury convicted Long of four counts of

aggravated robbery and assessed his punishment at forty-five years for each

count, and the trial court entered judgment on the verdict. This appeal followed.

                                  III. Sufficiency

      In his first point, Long complains that the evidence is insufficient to support

his conviction.

A. Standard of Review

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Isassi v. State, 330 S.W.3d 633, 638

(Tex. Crim. App. 2010). This standard gives full play to the responsibility of the

trier of fact to resolve conflicts in the testimony, to weigh the evidence, and to

                                         2
draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789; Isassi, 330 S.W.3d at 638.

       The trier of fact is the sole judge of the weight and credibility of the

evidence. See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Brown v.

State, 270 S.W.3d 564, 568 (Tex. Crim. App. 2008), cert. denied, 129 S. Ct. 2075

(2009). Thus, when performing an evidentiary sufficiency review, we may not re-

evaluate the weight and credibility of the evidence and substitute our judgment

for that of the factfinder. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim.

App. 2007).    Instead, we Adetermine whether the necessary inferences are

reasonable based upon the combined and cumulative force of all the evidence

when viewed in the light most favorable to the verdict.@ Hooper v. State, 214
S.W.3d 9, 16–17 (Tex. Crim. App. 2007). We must presume that the factfinder

resolved any conflicting inferences in favor of the verdict and defer to that

resolution. Jackson, 443 U.S. at 326, 99 S. Ct. at 2793; Isassi, 330 S.W.3d at

638.

B. Evidence

       No one disputes the use of alcohol and Ecstasy ―tabs‖ at the party at

Evans and Davidson’s apartment. Evans returned to the apartment around 2:30

a.m. on June 6, 2009, from a party where he had been drinking. Davidson,




                                        3
Thrush, and Carpenter, along with several others, were there; some were

drinking and some were taking Ecstasy.2

         Around 4:00 a.m., two men who Carpenter, Thrush, Evans, and Davidson

did not know and had never seen before showed up at the apartment—a black

man with dreadlocks and gold teeth or a gold grill on his teeth, who was identified

at trial as Long, and a white man with a shaved head. Davidson said that he let

the two men into the apartment because he assumed they knew someone at the

party.

         The two men entered the apartment, went straight back to Evans’s

bedroom with Evans, and closed the door. Evans said that the men wanted to

buy five Ecstasy pills if Evans had any extra that he could sell to them. Evans

was going to sell the pills for $10 each. Evans sat down at his computer; when

he turned around, Long pointed a gun in his face.

         Long told Evans, who was terrified, to give him all of his money; Evans had

$250, and he gave it to Long but said that he would not have if Long had not had

a gun. Long also asked for the rest of Evans’s pills, and he told his accomplice

to grab Evans’s $1,400 desktop iMac G5. The accomplice left the room with the

computer and then came back inside and took Evans’s laptop iMac.

         2
       Thrush and Carpenter had gone to several parties together before going
to Evans and Davidson’s apartment, and Carpenter said that she was drunk
when they got there. Thrush took a tab but did not drink any alcohol at the
apartment. She said that she was not ―too messed up‖ and still knew what was
going on around her. Davidson testified that he did Ecstasy at the apartment that
night.

                                          4
        Thrush went to Evans’s room and tried to open the door. She knocked,

and Long opened the door and ―basically, like, told [her] to get in there and, like,

threw [her] across the room and told [her] to be quiet.‖ He was holding a gun.

Carpenter stated,

        [Thrush] went in. The door shut. I walked in after her. And as soon
        as I came in the room, I saw him and the other person that was
        there, and they had a gun, and they told me to shut the door. So
        immediately—I’ve never even seen a gun before. So I shut the door
        behind me.

Carpenter said that Long was holding the gun and that she thought she was

going to die. Thrush said that Long started rounding up everything—money, a

computer, and drugs––and that she was ―absolutely terrified‖ and in fear for her

life.

        Davidson said that he saw the white man walk out with Evans’s laptop and

that was when he wondered what was going on. Then Long came out with a gun

in his hand and told everyone to go into the room. Davidson said that he was

scared when he saw the gun and that he thought he was in imminent danger of

bodily injury or death. He, Carpenter, and the other party guests went into the

room as instructed. Long told them to sit down, be quiet, take out their wallets,

and take off their pants and throw them to him so he could check everything

while the accomplice went through the apartment.

        Long left the bedroom and used his cell phone to call someone ―to bring

the car around.‖ When Long left the bedroom, Thrush tried to shut the door.

Long came back in, shoved her to the ground, and told all of them not to do

                                         5
anything stupid like that again. The robbers took an X-box 360, which belonged

to Davidson, from the living room. They also took Evans’s Wii game console, the

cable box for the television, and anything else they could carry. Davidson said

that if the men had not had a gun, they would not have let them take these items

or Evans’s laptop and computer.

      After the robbery, one of the party guests chased after the men in his

underwear, trying to get a license plate.   Thrush, Carpenter, Davidson, and

Evans stayed around to wait for the police and gave written statements. The

police arrived around 5 a.m.

      Evans punched two holes in his bedroom wall because he was very angry.

He and Davidson talked about blaming the damage to the wall on the robbers

because Davidson did not want to pay for it, but Evans said that he did not

attribute the damage to the robbers in his written statement.         Davidson

acknowledged that he lied when he told the police that the robbers had punched

two holes in the bedroom wall and that Evans had actually punched the holes

because he was upset about the robbery. He told the police the robbers did it

because he thought that if that was in the police report, he and Evans would not

have to pay for it. Not long after the robbery, he and Evans terminated their

lease and had to pay a penalty.

      Evans said that he was ―sobering down‖ during the robbery but that he was

still intoxicated and that the only reason he gave the men his computer was

because ―they had a gun in [his] face.‖      During cross-examination, Thrush

                                       6
admitted that she had ―a real bad memory sometimes‖ and again admitted that

she had been drinking that night and taking Ecstasy. Carpenter said she was

sober by the end of the night and completely sober ―[b]y the time there was a gun

in [her] face.‖

       Evans testified that he subsequently received an e-mail from a computer

store, asking him whether he was missing any computers. Evans replied to the

store’s email and went to the police with the store’s information.

       North Richland Hills Police Detective Enriqueta Garcia stated that she and

Detective J.D. Smith, now retired, recovered Evans’s two computers from

Richland Computers. Robert Calvey, the store owner, and Justin Canada, a

store employee, gave statements to her and provided documentation to her

regarding the sale of the computers, including a copy of a cancelled check and a

copy of the driver’s license of the individual selling the computers—the driver’s

license belonged to Long.

       The trial court admitted State’s Exhibits 11 and 12. State’s Exhibit 11 is

the stipulation of Canada’s testimony, which includes that on June 6, 2009, three

men came into Calvey’s store to sell a MacBook and an iMac desktop, and a

white male, Ian Davis, claimed ownership and began filling out the paperwork.

Davis did not have a driver’s license, so Long produced his driver’s license, from

which a copy was made.

       State’s Exhibit 12 is the stipulation of Calvey’s testimony: On June 6, three

men came into his store to sell a MacBook and an iMac desktop computer for

                                         7
$500. Ian Davis began filling out the sales form but could not produce valid

identification, so Long gave his driver’s license to Calvey. Calvey issued a check

to Long for $500, which Long later cashed. Calvey later found Evans’s contact

information on the computer and e-mailed Evans. Evans contacted him about

the property, and the computers were released to Detective Smith.          Calvey

provided copies of a check, Long’s driver’s license, and the sales forms to the

police.

      Detective Garcia assembled a photo lineup using the photo from Long’s

driver’s license, and she showed the photo lineup to Thrush, Carpenter,

Davidson, and Evans on June 16. Thrush, Carpenter, Davidson, and Evans all

selected Long’s photo from the array.         Davidson said he was 100% positive

about his identification. Evans said that he instantly recognized Long’s face after

spending thirty to forty-five minutes in the bedroom with Long on the night of the

robbery.   On June 16, Canada picked Long out of Detective Garcia’s photo

lineup. On June 17, Calvey viewed the same photo lineup and identified Long.

The trial court admitted all of the photo lineups.

      Detective Garcia said that as a result of her investigation, she secured an

arrest warrant. She also testified that a handgun is a deadly weapon. On cross-

examination, Detective Garcia agreed that if Evans had given the computers to

Long, the computers would not be considered stolen.

      Long testified that he had been convicted in Louisiana of the felony offense

of possession of a controlled substance (cocaine) in September 2001 and of

                                          8
aggravated battery in May 2005.3 In June 2009, he was employed driving Little

Debbie trucks and sold Ecstasy pills on the side. On June 6, K-Love, a white

―dude,‖ told him that somebody wanted to buy pills from him, and he and K-Love

went to the apartment to sell fifty pills for $500. Long explained the events of the

evening, stating:

            The only person I ever talked to was the dude or the guy that
      said we went to his room. I never talked to him on the phone. It was
      understood that he was supposed to buy 50 pills, because the
      person that called me was a mutual friend of him [sic]. So that—I
      never really talked to him.

             So that’s why when we come there, first we were outside, but
      he’s like, Come inside. That’s when he was supposed to be getting
      the money for it. When we get up in there, he say he don’t have the
      money right now. So I’m like, Did you make me come way from
      Dallas from this bull crap? That’s what I said. He like, Hold on, then
      he asked me would I hold a computer until then. He offered me a
      laptop first. I’m like, That ain’t enough to cover these pills.

             So he like—he got this whole computer that his momma just
      got for him. Just hold it for lagniappe until he give me the money in
      the morning. But honestly, the pills I had was fake anyway, so I’m
      looking at him like, I’m winning.

Long said that although Evans gave him the computers to hold, he sold them

anyway. Long also said that he did not have a gun, did not point a weapon at

anybody, did not tell anyone to take off his or her pants, did not hit anybody in the

      3
       During cross-examination, Long elaborated that he had been convicted of
―possession with intent, two aggravated batteries, disarming a police officer.‖ He
said that the police officer said that Long took his gun but that he was not guilty
and that he ended up with a broken nose and injuries to his rib; the officer
sustained a broken hand. In 2001, he was convicted of attempted possession of
a dangerous weapon (gun) while in possession of cocaine. In 2003, he was
convicted of attempted possession of cocaine.

                                         9
head, did not throw a girl down, and did not rob anyone. Later that day, he and

Ian Davis sold the computers for $500 at Richland Computers. Long cashed the

$500 check.

      During cross-examination, Long testified that he had never met Evans,

Davidson, Thrush, or Carpenter before that night and that the apartment had

been full of people.    He said that they must have accused him of robbery

because they discovered that the pills were fake. K-Love helped him carry out

the stuff from the apartment. Long said that the State’s witnesses lied about him

having a gun and stealing anything. He said that Evans’s friends were being

loyal by testifying about the purported robbery.

C. Analysis

      Long argues that the evidence is insufficient because ―the alleged eye

witnesses were under the influence of alcohol or a controlled substance which

would impair their ability to make a proper identification of the perpetrators.‖

However, a witness’s intoxication bears on his or her credibility, which is a matter

reserved for the jury. See Cain v. State, 958 S.W.2d 404, 409 (Tex. Crim. App.

1997); see also Gilmore v. State, 822 S.W.2d 350, 351 (Tex. App.—Fort Worth

1992, no pet.) (―Johnson’s state of intoxication on the date of the robbery

certainly goes to the weight to be given to his testimony.‖).        Further, Long

admitted that he was present at the apartment that evening and that he left with

Evans’s computers, and he admitted to a history involving crime and violence. In

light of the evidence set out above, we conclude that the jury could have found

                                        10
beyond a reasonable doubt that Long intentionally or knowingly, while in the

course of committing theft of property, threatened or placed Thrush, Evans,

Davidson, and Carpenter in fear of imminent bodily injury or death while using or

exhibiting a deadly weapon. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Isassi, 330 S.W.3d at 638; see also Tex. Penal Code Ann. §§ 29.02–.03 (West

2011) (defining the elements of robbery and aggravated robbery). We overrule

Long’s first point.

                                  IV. Hearsay

      In his second point, Long complains that the trial court erred by overruling

his hearsay objection during Davidson’s testimony.

      During Davidson’s testimony, the following occurred:

      Q. Who did you get the Ecstasy from?

      A. [Evans] got it from one of his friends, and we were just getting it
      for the party.

             [Defense counsel]: Objection to hearsay.

             THE COURT: The question was: Who did you get it from?

             [Prosecutor]: Yes.

             THE COURT: Overruled.

      A. The actual—I got it from [Evans].

      Q. . . . Okay. So you got it from [Evans]. He’s the one that had it?

      A. Yes, sir.




                                       11
No objection followed the second time the State asked who had the Ecstasy or

had given it to Evans or Davidson’s affirmative response that he obtained the

Ecstasy from Evans.

      To preserve error, a party must continue to object each time the

objectionable evidence is offered. Geuder v. State, 115 S.W.3d 11, 13 (Tex.

Crim. App. 2003); Martinez v. State, 98 S.W.3d 189, 193 n.5 (Tex. Crim. App.

2003) (citing Ethington v. State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991));

Fuentes v. State, 991 S.W.2d 267, 273 (Tex. Crim. App.), cert. denied, 528 U.S.
1026 (1999). A trial court’s erroneous admission of evidence will not require

reversal when other such evidence was received without objection, either before

or after the complained-of ruling. Lane v. State, 151 S.W.3d 188, 193 (Tex.

Crim. App. 2004); Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998).

This rule applies whether the other evidence was introduced by the defendant or

the State. Leday, 983 S.W.2d at 718. Because the same evidence was admitted

without objection immediately after Long’s first objection, Long has failed to

preserve error. See Tex. R. App. P. 33.1; Geuder, 115 S.W.3d at 13. Therefore,

we overrule his second point.




                                      12
                                 V. Conclusion

      Having overruled both of Long’s points, we affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: MCCOY, GARDNER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 5, 2012




                                        13